 1 Marc Belloli (SBN: 244290)
       mbelloli@feinday.com
 2 FEINBERG     DAY ALBERTI LIM
   & BELLOLI LLP
 3 1600 El Camino Real, Suite 280
   Menlo Park, California 94025
 4 Tel: 650.618.4360
   Fax: 650.618.4368
 5
   Patrick J. Conroy (admitted pro hac vice)
 6     pconroy@bcpc-law.com
   T. William Kennedy Jr. (admitted pro hac vice)
 7     bkennedy@bcpc-law.com
   Daniel F. Olejko (admitted pro hac vice)
 8     dolejko@bcpc-law.com
   BRAGALONE CONROY PC
 9 2200 Ross Ave., Suite 4500W
   Dallas, Texas 75201
10 Tel: (214) 785-6670
   Fax: (214) 785-6680
11
   Attorneys for Specially Appearing
12 Defendant Vista Peak Ventures, LLC
13                            UNITED STATES DISTRICT COURT

14                         NORTHERN DISTRICT OF CALIFORNIA

15                                     OAKLAND DIVISION

16
     AU OPTRONICS CORPORATION                   Case No. 4:18-cv-04638-HSG
17   AMERICA, a California corporation,
                                                SPECIALLY APPEARING DEFENDANT
18                        Plaintiff,            VISTA PEAK VENTURES, LLC’S
                                                NOTICE OF SUPPLEMENTAL
19          vs.                                 AUTHORITY SUPPORTING MOTION
                                                TO DISMISS OR, IN THE
20   VISTA PEAK VENTURES, LLC,                  ALTERNATIVE, TO TRANSFER OR
                                                STAY, COUNTS ONE THROUGH
21                        Defendant.            THREE OF PLAINTIFF’S COMPLAINT

22                                              Date:        November 29, 2018
                                                Time:        2:00 p.m.
23                                              Courtroom:   2
                                                Judge:       Hon. Haywood S. Gilliam, Jr.
24
25
26

27
28
28


     NOTICE OF SUPPLEMENTAL AUTHORITY                                    4:18-cv-04638-HSG
 1          Specially Appearing Defendant Vista Peak Ventures, LLC (“VPV”) hereby submits as

 2 supplemental authority in support of its Motion to Dismiss or, in the Alternative, to Transfer or

 3 Stay, Counts One Through Three of Plaintiff’s Complaint the U.S. District Court for the Southern
 4 District of California’s recent order granting Semcon IP, Inc.’s motion to dismiss for lack of

 5 personal jurisdiction in Kyocera International, Inc. v. Semcon IP, Inc., No. 3:18-CV-1575-CAB-
 6 MDD (S.D. Cal. filed Oct. 19, 2018), which is attached hereto as Exhibit A.
 7          While the entire order supports VPV’s argument that the Court should dismiss Plaintiff’s

 8 Complaint for lack of personal jurisdiction, VPV directs the Court to the following text of the order
 9 as particularly relevant:
10              [T]he California connection to Semcon’s enforcement activities argued by
                Kyocera is unequivocally tangential and decidedly inadequate to justify the
11              exercise of personal jurisdiction in this case. Semcon’s enforcement efforts
                appear to be located exclusively in Texas. That two of the defendants in the
12
                twelve patent infringement lawsuits Semcon filed in Texas happen to have
13              principal places of business in California is insufficient, without more, to
                satisfy Kyocera’s obligation to demonstrate that Semcon purposefully
14              directed its enforcement activities at California.
15              Kyocera’s other arguments of minimum contacts with California—that
                several defendants in the Texas infringement actions have affiliates in
16
                California, that Semcon attended mediations in California for two of the
17              Texas infringement actions, and that Semcon used an international process
                server with an office in California—are even flimsier. Kyocera offers no
18              authority for the far-fetched proposition that Semcon directed enforcement
                activities at California because it has filed lawsuits in Texas against other
19              alleged infringers who are not California residents themselves, but have
20              affiliates in California. Meanwhile, Semcon’s use of a process server with a
                California office to serve a Texas lawsuit on a foreign company is no more
21              relevant to the determination of personal jurisdiction than if Semcon used a
                computer manufactured by a California company to draft the complaint
22              itself. …
23 Ex. A at 6-7 (emphasis in original) (footnote and citations omitted).
24
25
26
27
28


                                    1
     NOTICE OF SUPPLEMENTAL AUTHORITY                                             4:18-cv-04638-HSG
 1   Dated: October 23, 2018        Respectfully submitted,
 2                                   /s/ Marc Belloli
                                    Marc Belloli (SBN: 244290)
 3                                       mbelloli@feinday.com
                                    FEINBERG DAY ALBERTI LIM
 4                                  & BELLOLI LLP
                                    1600 El Camino Real, Suite 280
 5                                  Menlo Park, California 94025
                                    Tel: 650.618.4360
 6                                  Fax: 650.618.4368
 7                                  Patrick J. Conroy (admitted pro hac vice)
                                        pconroy@bcpc-law.com
 8                                  T. William Kennedy Jr. (admitted pro hac vice)
                                        bkennedy@bcpc-law.com
 9                                  Daniel F. Olejko (admitted pro hac vice)
                                        dolejko@bcpc-law.com
10                                  BRAGALONE CONROY PC
                                    2200 Ross Ave., Suite 4500W
11                                  Dallas, Texas 75201
                                    Tel: (214) 785-6670
12                                  Fax: (214) 785-6680
13                                  Attorneys for Specially Appearing
                                    Defendant Vista Peak Ventures, LLC
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                    2
     NOTICE OF SUPPLEMENTAL AUTHORITY                         4:18-cv-04638-HSG
 1                                  CERTIFICATE OF SERVICE

 2         I hereby certify that on October 23, 2018, I electronically filed the foregoing document

 3 using the Court’s ECF system which will electronically serve the same upon all counsel of record.
 4
                                                /s/ Marc Belloli
 5                                              Marc Belloli (SBN: 244290)
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                    3
     NOTICE OF SUPPLEMENTAL AUTHORITY                                         4:18-cv-04638-HSG
